PineBridge Mutual Funds (the “Trust”) Supplement dated July 6, 2012 to the PineBridge US Micro Cap Growth Fund PineBridge US Small Cap Growth Fund (each a “Fund” and together, the “Funds”) Prospectus and Statement of Additional Information (“SAI”) dated March 30, 2012, as supplemented June 14, 2012 and June 28, 2012 This supplement serves as notification of the following changes to, and additional information for, the Trust’s Prospectus and SAI, and should be read in conjunction with such Prospectus and SAI. 1. Effective July 9, 2012, the Trust’s Board of Trustees (the “Board”) approved an interim investment advisory contract between the Trust and Jacob Asset Management of New York, LLC (“JAM”), located at 653 Manhattan Beach Blvd., #J, Manhattan Beach, CA 90266, pursuant to which JAM will replace PineBridge Investments, LLC as the investment adviser to the PineBridge US Micro Cap Growth Fund and the PineBridge US Small Cap Growth Fund.Also, subject to Board approval, it is anticipated that shareholders of the two Funds will be asked to approve a proposed reorganization of the Funds into the Jacob Funds family of funds, and that shareholders will receive proxy materials describing the details of the proposed reorganizations.Under the interim advisory contract, there will be no change to management fees and JAM will continue the Funds’ current expense limitation arrangements.In addition, Jamie Cuellar will continue to serve as the Portfolio Manager for the Funds under the interim arrangement as an employee of JAM. 2.Effective July 9, 2012, the name of the Trust will be changed from PineBridge Mutual Funds to Jacob Funds II.Accordingly, all references to “PineBridge Mutual Funds” in the Trust’s Prospectus and SAI are replaced with “Jacob Funds II”. 3. Effective July 9, 2012, the name of the PineBridge US Micro Cap Growth Fund will be changed to Jacob Micro Cap Growth Fund.Accordingly, all references to the “PineBridge US Micro Cap Growth Fund” in the Trust’s Prospectus and SAI are replaced with “Jacob Micro Cap Growth Fund”. 4. Effective July 9, 2012, the name of the PineBridge US Small Cap Growth Fund will be changed to Jacob Small Cap Growth Fund II. Accordingly, all references to the “PineBridge US Small Cap Growth Fund” in the Trust’s Prospectus and SAI are replaced with “Jacob Small Cap Growth Fund II”. 5.Effective July 9, 2012, Nicholas Denton-Clark was elected to continue to serve as Chief Compliance Officer with respect to the PineBridge US 25 Equity Fund and the PineBridge Merger Arbitrage Fund, and Ryan I. Jacob, Francis J. Alexander and Shane Morris, were elected to serve as Vice President, Assistant Treasurer and Chief Compliance Officer, respectively, with respect to the Jacob Micro Cap Growth Fund and the Jacob Small Cap Growth Fund II.Accordingly, the following biographical information for Messrs. Jacob, Alexander and Morris, supplements the information that currently appears in the table under the section entitled “Officers”, beginning on page 34 of the Trust’s SAI: Name, Year of Birth and Address Position(s) Held with Trust Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Funds in Fund Complex Overseen by Trustee(1) Other Directorships Held During the Past Five Years Officers of the Trust Nicholas Denton-Clark Chief Compliance Officer with respect to the PineBridge Merger Arbitrage Fund and PineBridge US 25 Equity Fund Indefinite; Until Successor Elected; Since July 2012 Managing Director, Chief Compliance Officer, Americas, PineBridge Investments LLC, since June 2010; Senior Manager, Governance Risk and Regulatory Consulting Group, Deloitte & Touche LLP (January 2000 – June Not Applicable. Not Applicable. Ryan I. Jacob Vice Presidentwith respect to the Jacob Micro Cap Growth Fund and the Jacob Small Cap Growth Fund II Indefinite Until Successor Elected; Since July 2012 Chairman and Chief Executive Officer of the JAM since 1999; Chief Portfolio Manager of The Internet Fund, Inc. from December 1997 – June 1999; Analyst for Horizon Asset Management, 1994 – August 1998. Not Applicable. Not Applicable. Francis J. Alexander Assistant Treasurer with respect to the Jacob Micro CapGrowth Fund and the Jacob Small Cap Growth Fund II Indefinite Until Successor Elected; Since July 2012 Member of the JAM and portfolio manager of the Internet Fund since 1999, Director of the Internet Fund, 1999- October 2003; President, Alexander Capital Management, Inc., 1985-Present; Managing Member, ACMG, LLC (registered investment adviser), October 1999 to December 2003; Director and portfolio manager, 1998 – March 2002, chairman of investment committee, March 1999 – March 2002, Lepercq, de Neuflize & Co. Inc. (financial services company in investment advisory and broker dealer business). Not Applicable. Not Applicable. Shane Morris Chief Compliance Officer with respect to the Jacob Micro Cap Growth Fund and the Jacob Small Cap Growth Fund II Indefinite Until Successor Elected; Since July 2012 Operations Manager for the JAM since July 2008; Writer, Walt Disney Animation Studios, October 2007- July 2008; Operations Manager for JAM, February 2002-October 2007. Not Applicable. Not Applicable. (1)The “Fund Complex” consists of all registered investment companies within the Trust for which the Adviser serves as investment adviser (currently four Funds). ***** Please retain this supplement for future reference.
